
	

113 S2181 IS: Tsunami Warning and Education Reauthorization Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2181
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Begich (for himself, Ms. Cantwell, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize and strengthen the tsunami detection, forecast, warning, research, and mitigation
			 program of the National Oceanic and Atmospheric Administration, and for
			 other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Tsunami Warning and Education Reauthorization Act of 2014.2.References to the Tsunami Warning and Education ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title VIII of the Magnuson-Stevens Fishery Conservation and Management
			 Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.),
			 also known as the Tsunami Warning and Education Act.3.Expansion of purposes of Tsunami Warning and Education ActSection 803 (33 U.S.C. 3202) is amended—(1)in paragraph (1), by inserting research, after warnings,;(2)by amending paragraph (2) to read as follows:(2)to enhance and modernize the tsunami warning system of the United States to increase the accuracy
			 of forecasts
			 and warnings and reduce false alarms;;(3)in paragraph (3), by inserting and establish standards for before mapping,;(4)in paragraph (4)—(A)by striking and increase and inserting , increase, and establish standards for; and(B)by inserting , including the warning signs of locally generated tsunamis after approaching;(5)in paragraph (5), by striking , including the Indian Ocean; and and inserting a semicolon;(6)by redesignating paragraph (6) as paragraph (7);  and(7)by inserting after paragraph (5), the following:(6)to foster resilient communities in the face of tsunami and other coastal hazards; and.4.Modification of tsunami forecasting and warning program(a)ComponentsSubsection (b) of section 804 (33 U.S.C. 3203) is amended—(1)in paragraph (1), by inserting or maintained after established;(2)in paragraph (4), by inserting and safeguarding port and harbor operations after communities;(3)in paragraph (6), by inserting , including regional seismic networks previously installed in areas of sparse instrumentation after networks;(4)in paragraph (7)—(A)by inserting , including graphical warning products, after warnings; and(B)by inserting and Wireless Emergency Alerts after Hazards Program; and(5)in paragraph (8), by inserting and commercial and Federal undersea communications cables after technologies.(b)Tsunami warning systemSubsection (c) of such section is amended to read as follows:(c)Tsunami warning systemThe program under this section shall operate a tsunami warning system that—(1)is capable of forecasting tsunamis anywhere in the Pacific and Arctic Ocean regions and providing
			 adequate warnings;(2)is capable of providing adequate warnings in areas of the Atlantic Ocean, Caribbean Sea, and Gulf
			 of Mexico that are determined—(A)to be geologically active, or to have significant potential for geological activity; and(B)to pose significant risks of tsunamis for States along the coastal areas of the Atlantic Ocean,
			 Caribbean Sea, or Gulf of Mexico; and(3)supports other international tsunami forecasting and warning efforts..(c)Tsunami warning centersSubsection (d) of such section is amended to read as follows:(d)Tsunami warning centers(1)EstablishmentThe Administrator shall establish or maintain, as part of the National Centers for Environmental
			 Prediction, centers to support the tsunami warning system required by
			 subsection (c).(2)ResponsibilitiesThe responsibilities of the centers established or maintained pursuant to paragraph (1) shall
			 include the following:(A)Continuously monitoring data from seismological, deep ocean, and tidal monitoring stations.(B)Evaluating earthquakes that have the potential to generate tsunamis.(C)Evaluating deep ocean buoy data and tidal monitoring stations for indications of tsunamis resulting
			 from earthquakes and other sources.(D)To the extent practicable, utilizing ensemble models to predict tsunamis.(E)Ensuring  supercomputing resources of the National Centers for Environmental Prediction are
			 available to run, as rapidly as possible,
			 such computer models as are needed for purposes of the tsunami warning
			 system operated pursuant to subsection (c).(F)Disseminating forecasts and tsunami warning bulletins to Federal, State, and local government
			 officials and the public.(G)Developing outreach plans to ensure close integration with local Weather Forecast Offices of the
			 National Weather Service and
			 emergency managers.(H)Working with local Weather Forecast Offices to ensure they have the technical knowledge and
			 capability to disseminate tsunami warnings to the communities they serve.(I)Evaluating effectiveness of warnings and of coordination with local Weather Forecast Offices after
			 significant tsunami events.(J)Coordinating with the tsunami hazard mitigation program conducted under section 805 to
			 ensure ongoing sharing of information between forecasters and emergency
			 management officials.(K)Making data gathered under this title and post-warning analyses conducted by the National Weather
			 Service or other relevant
			 Administration offices available to researchers.(3)Redundant warning capabilityThe tsunami warning centers established or maintained pursuant to paragraph (1), including the
			 warning centers in Hawaii and Alaska that were established under this
			 section and in operation on the day before the date of the enactment of
			 the Tsunami Warning and Education Reauthorization Act of 2014, shall maintain a redundant warning capability and ability to perform back-up duties for each
			 other.(4)Coordination with National Weather ServiceThe National Weather Service regions and local forecast offices shall coordinate with the centers
			 established or maintained pursuant to paragraph (1) to ensure that—(A)they have the technical knowledge and capability to disseminate tsunami warnings for the
			 communities they serve; and(B)their connections with local emergency management officials are leveraged for optimally
			 disseminating tsunami warnings and forecasts.(5)StandardsThe Administrator shall—(A)establish uniform operational procedures for the centers established or maintained pursuant to
			 paragraph (1), including the employment of software applications,
			 checklists,
			 decision support tools, and tsunami warning products that have been
			 standardized across the program established under this section;(B)ensure that processes and products of the warning system operated pursuant to subsection (c)—(i)reflect industry best practices;(ii)conform with internationally recognized standards for information technology; and(iii)conform to the maximum extent practicable with other warning products and practices of the National
			 Weather Service;(C)ensure that future adjustments to operational protocols, processes, and warning products—(i)are made consistently across the warning system operated pursuant to subsection (c); and(ii)are applied in a uniform manner across such warning system; and(D)promote standards for evaluating and improving tsunami forecast models.(6)OutreachThe Administrator shall ensure the tsunami warning centers established or maintained pursuant to
			 paragraph (1) develop and carry out formal outreach
			 plans..(d)Transfer of technology; maintenance and upgradesSubsection (e) of such section is amended to read as follows:(e)Transfer of technology; maintenance and upgradesIn carrying out this section, the Administrator shall—(1)develop requirements for the equipment used to forecast tsunamis, including—(A)provisions for multipurpose detection platforms;(B)reliability and performance metrics; and(C)to the maximum extent practicable, how the equipment will be integrated with other United States
			 and global ocean and coastal observation systems, the global earth
			 observing system of systems, the global seismic networks, and the Advanced
			 National Seismic System;(2)develop and execute a plan for the transfer of technology from ongoing research conducted as part
			 of the program established or maintained under section  806  into the
			 program under this section; and(3)ensure that maintaining operational tsunami detection equipment is the highest priority within the
			 program carried out under this section..(e)Federal cooperationSubsection (f) of such section is amended to read as
			 follows:(f)Federal cooperationWhen deploying and maintaining tsunami detection technologies under the program under this section,
			 the Administrator shall—(1)identify which assets of other Federal agencies are necessary to support such program; and(2)work with each agency identified under paragraph (1)—(A)to acquire the agency’s assistance; and(B)to prioritize the necessary assets..(f)Unnecessary provisionsSuch section is further amended by striking subsections (g) through (k).5.Modification of national tsunami hazard mitigation program(a)In generalSection 805 (33 U.S.C. 3204) is amended by striking subsections (a) through (d) and inserting the
			 following:(a)Program requiredThe Administrator, in consultation with the
			 Administrator of the Federal Emergency Management Agency and the heads of
			 such other agencies as the Administrator considers relevant, shall conduct
			 a
			 community-based
			 tsunami hazard mitigation program to improve tsunami preparedness of
			 at-risk areas in the United States and the territories of the United
			 States.(b)Program componentsThe program conducted pursuant to subsection (a) shall include the following:(1)Technical and financial assistance to coastal States, territories, tribes, and local governments to
			 develop and implement activities under this section.(2)Integration of tsunami preparedness and mitigation programs into ongoing State-based hazard
			 warning, resilience planning,
			 and risk management activities, including predisaster planning, emergency
			 response, evacuation
			 planning, disaster recovery, hazard mitigation, and community development
			 and redevelopment
			 programs in affected areas.(3)Activities to promote the adoption of tsunami resilience, preparedness, warning, and mitigation
			 measures by
			 Federal, State, territorial, tribal, and local governments and
			 nongovernmental entities, including educational and risk communication
			 programs to discourage
			 development in high-risk areas.(4)Development of regional tsunami hazard and risk assessments, using inundation models that meet
			 programmatic standards for accuracy. Such regional risk assessments may
			 include the following:(A)The sources, sizes, and histories of tsunamis in that region.(B)Inundation models and maps of critical infrastructure and socioeconomic vulnerability in areas
			 subject to tsunami inundation.(C)Maps of evacuation areas and evacuation routes.(D)Evaluations of the size of populations that will require evacuation, including populations with
			 special evacuation needs.(5)Community-based outreach and education networks and programs to ensure community readiness and
			 resilience,
			 including the following:(A)The implementation of technical training and public education programs.(B)The development of decision support tools.(C)The evaluation of effectiveness of tsunami education efforts and development of education
			 guidelines based on that evidence as well as the expertise of the
			 Administration in hazard communications.(6)Propagation of standards for community planning, education, and training products, programs, and
			 tools, including standards for—(A)mapping products;(B)inundation models, although national standards for inundation models shall not prevent States,
			 territories, tribes, and local governments from designating additional
			 areas as being at-risk based on knowledge of local conditions; and(C)effective emergency exercises.(c)Authorized activitiesIn addition to activities conducted under subsection (b), the program conducted pursuant to
			 subsection (a) may include the following:(1)Multidisciplinary vulnerability assessment research, education, and training to help integrate
			 risk
			 management and resilience objective with community development planning
			 and policies.(2)Risk management training for the public, local officials, and institutions to enhance understanding
			 and preparedness.(3)Development of practical applications for existing or emerging technologies, such as modeling,
			 remote sensing, geospatial technology, engineering, and observing systems.(4)Risk management and resilience data and information services, including—(A)access to data and products derived from observing and detection systems; and(B)development and maintenance of new integrated data products to support risk assessment, risk
			 management, and resilience programs.(5)Risk notification systems that coordinate with and build upon existing systems and actively engage
			 policy officials, government agencies, business communities,
			 nongovernmental organizations, and the media.(d)Coordinating committee(1)In generalThe Administrator shall establish a coordinating committee to assist the Administrator in the
			 conduct of the program required by subsection (a).(2)CompositionThe coordinating committee shall be composed of such representatives as the Administrator considers
			 appropriate to represent Federal, State, tribal, territorial, and local
			 governments.(3)SubcommitteesThe
			 Administrator may approve the formation of subcommittees to address
			 specific program components or regional issues.(4)ResponsibilitiesThe coordinating committee shall—(A)recommend how funds appropriated or otherwise made available to carry out the program required by
			 subsection (a)
			 should be allocated;(B)ensure that areas described in section 804(c) in the United States and its territories have the
			 opportunity to participate in the program;(C)provide recommendations to the Administrator on how to improve continuously the TsunamiReady
			 program,
			  particularly on ways to make communities more tsunami resilient through
			 the use of inundation maps and models and other hazard mitigation
			 practices; and(D)ensure that all components of the program required by subsection (a) are integrated with ongoing
			 State-based hazard warning, risk management, and resilience activities,
			 including—(i)integrating with emergency response plans,
			 disaster recovery,  hazard mitigation, and community development programs
			 in affected areas; and(ii)integrating information to assist in tsunami
			 evacuation route planning.(5)Exemption from FACA termination requirementSection 14 of the Federal Advisory Committee Act (5 U.S.C. App. 14) shall not apply to the
			 committee established pursuant to paragraph (1)..(b)Report on accreditation of TsunamiReady programNot later than 180 days after the date of the enactment of this Act, the Administrator of the
			 National Oceanic and Atmospheric Administration shall submit to the
			 Committee
			 on Commerce, Science, and Transportation of the Senate and the Committee
			 on Science, Space, and
			 Technology of the House of Representatives a report on which authorities
			 and activities would be needed to have the TsunamiReady program of
			 the National Weather Service
			 accredited by the Emergency Management Accreditation Program.
			6.Modification of tsunami research programSection 806 (33 U.S.C. 3205) is amended—(1)in the matter before paragraph (1), by striking The Administrator shall and all that follows through establish or maintain and inserting the following:(a)In generalThe Administrator shall, in consultation with such other Federal agencies, State
			 governments,  and academic institutions as the Administrator considers
			 appropriate, the coordinating committee established under section 805(d),
			 and the panel established under section 808(a), establish or maintain;(2)in subsection (a), as designated by paragraph (1), by striking and assessment for tsunami tracking and numerical forecast modeling. Such research program shall— and inserting the following: “assessment for tsunami tracking and numerical forecast modeling, and
			 standards development.(b)ResponsibilitiesThe research program established and maintained pursuant to subsection (a) shall—; and(3)in subsection (b), as designated by paragraph (2)—(A)in paragraph (3)—(i)by striking include and inserting conduct; and(ii)by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)develop the technical basis for validation of tsunami maps, numerical tsunami models, digital
			 elevation models, and forecasts; and.7.Global tsunami warning and mitigation networkSection 807 (33 U.S.C. 3206) is amended—(1)by amending subsection (a) to read as follows:(a)Support for development of international tsunami warning systemThe Administrator shall, in coordination with the Secretary of State and in consultation with such
			 other agencies as the Administrator considers relevant, provide technical
			 assistance and training to the Intergovernmental Oceanographic Commission
			 of the United Nations Educational, Scientific and Cultural Organization,
			 the World Meteorological Organization of the United Nations, and such
			 other international entities as the Administrator considers appropriate,
			 as part of international efforts to develop a fully functional global
			 tsunami forecast and warning system comprising regional tsunami warning
			 networks.;(2)by striking subsection (b); and(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.8.Tsunami science, technology, and preparedness panel(a)In generalTitle VIII of the Magnuson-Stevens Fishery Conservation and Management
			 Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.)
			 is amended—(1)by redesignating section 808 as section 809; and(2)by inserting after section 807 the following:808.Tsunami science, technology, and preparedness panel(a)Establishment(1)In generalThe Administrator shall establish a panel to provide advice to the Administrator on matters
			 regarding tsunami science, technology, and preparedness.(2)Subcommittee of Science Advisory BoardThe panel established pursuant to paragraph (1) shall be a standing subcommittee of the Science
			 Advisory Board of the Administration.(b)Membership(1)CompositionThe panel established under subsection (a) shall be composed of not fewer than 7 members selected
			 by the Administrator from among individuals who have academic or practical
			 expertise in physical sciences, social sciences, information technology,
			 coastal resilience, emergency management, or such other disciplines as the
			 Administrator considers appropriate.(2)Federal employmentNo member of the panel established pursuant to subsection (a) may be a Federal employee.(c)ResponsibilitiesNot less frequently than once every 2 years, the panel established under subsection (a) shall—(1)review the activities of the Federal Government (including the activities of the program conducted
			 under section 805) relating to tsunami research, forecasting, warning, and
			 preparation;(2)submit to the Administrator and such others as the Administrator considers appropriate—(A)the findings of the panel with respect to the most recent review conducted pursuant to paragraph
			 (1); and(B)such recommendations for legislative or administrative action as the panel considers appropriate to
			 improve Federal tsunami research, forecasting, warning, and preparation.(d)Biennial reports to CongressNot less frequently than once every 2 years, the Administrator shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science, Space, and Technology of the House of Representatives a report on
			 the findings and
			 recommendations received by the Administrator under subsection (c)(2)..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to
			 section 808 and inserting the following:Sec. 808. Tsunami science, technology, and preparedness panel.Sec. 809. Authorization of appropriations..9.Report on implementation of Tsunami Warning and Education Act(a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the
			 National Oceanic and Atmospheric Administration shall submit to Congress a
			 report on the implementation of the Tsunami Warning and Education Act (33
			 U.S.C. 3201 et seq.), as amended by this Act.(b)ElementsThe report required by subsection (a) shall include the following:(1)A detailed description of the progress made in implementing sections 804(d)(5), 805(b)(6), and
			 806(b)(4) of the Tsunami Warning and Education Act (33 U.S.C. 3203, 3204,
			 3205), as amended by this Act.(2)A description of the ways that tsunami warnings and warning products issued by the Tsunami
			 Forecasting and Warning Program established under section 804 of such Act
			 (33 U.S.C. 3203), as amended by this Act, can be standardized and
			 streamlined with warnings and warning products for hurricanes, coastal
			 storms, and other coastal flooding events.10.Authorization of appropriationsSection 809, as redesignated by section 8(a)(1), is amended—(1)in paragraph (4)(B), by striking and at the end;(2)in paragraph (5)(B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(6)$36,000,000 for each of fiscal years 2015 through 2019, of which—(A)not less than 27 percent of the amount appropriated shall be for activities under the
			 tsunami hazard mitigation program under section 805; and(B)not less than 8 percent of the amount appropriated shall be for the tsunami research program under
			 section 806..11.Repeal of duplicate provisions of law(a)RepealPublic Law 109–424 (120 Stat. 2902) is hereby repealed.(b)ConstructionNothing in this section shall be construed to repeal, or affect in any way, title VIII of the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act
			 of 2006 (Public Law 109–479).
